Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2022  has been entered.
Claim Status
Claims 25-37 are pending.  Claims 1-24 and 38-61 are canceled. Claims 25-37 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 09 August 2022 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/CN2018/070172 (filed 01/03/2018).  This application claims benefit from foreign application CHINA 201710003954.1 (filed 01/04/2017).  The instant application has been granted the benefit date, 04 January 2017, from the foreign application CHINA 201710003954.

RESPONSE TO RCE
The examiner withdraws the Notice of Allowability and presents new grounds of rejection.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Yoo & Thorne
Claims 25-27 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (Clin Cancer Res. 2016 Nov 1 ;22(21 ):5265-5276. doi: 10.1158/1078- 0432.CCR-16-1003. Epub 2016 Jul 7) in view of Thorne et al. ((2004) Future directions for the field of oncolytic virotherapy: a perspective on the use of vaccinia virus, Expert Opinion on Biological Therapy, 4:8, 1307-1321, DOI: 10.1517/14712598.4.8.1307).
Claim 25 is directed to a method for treating a tumor and/or cancer, comprising the following steps in a sequential manner: 
1) administering an oncolytic vaccinia virus to a tumor and/or cancer patient, wherein the oncolytic vaccinia virus can selectively replicate in tumor cells; and 
2) 18 to 72 hours after the administration of the oncolytic vaccinia virus, administering NK cells to the tumor and/or cancer patient;
wherein the NK cells are not modified.
Yoo suggest administering genetically unmodified NK cells 72 hours after administering an oncolytic Herpes Simplex virus (HSV), in the context of a triple combination cancer therapy (Fig.6C, page 5274). Yoo teach that the combination of bortezomib and oncolytic HSV "led to increased cell surface expression of NK cell activating markers on tumor cells ... These findings support the translation of this triple treatment strategy in glioblastoma patients" (page 5266, col.1 ).  Therefore, Yoo et al. teach a species of a larger genus of methods for treating a tumor and/or cancer, comprising the following steps in a sequential manner: 
1) administering an oncolytic virus to a tumor and/or cancer patient, wherein the oncolytic virus can selectively replicate in tumor cells; and 
2) 72 hours after the administration of the oncolytic vaccinia virus, administering NK cells to the tumor and/or cancer patient;
wherein the NK cells are not modified.
Yoo et al. does not teach that vaccinia virus can be substituted for herpes simplex virus in their combination cancer therapy to practice a different species of the same genus of methods suggested by Yoo.
However, Thorne teaches that both herpes simplex virus (page 1308, col.1) and vaccinia virus (entire document) may function as oncolytic viruses.  Additionally, Thorne suggest oncolytic vaccinia virus has many qualities  that make it well suited for cancer therapy (page 1307, abstract), thereby providing teaching, suggestion and motivation to choose oncolytic vaccinia virus from among the various available oncolytic viruses useful in cancer therapy.  Additionally, Thorne teaches engineering tumor selectivity into vaccinia virus (section 4, page 1314), thereby suggesting the claim limitations reciting, “virus can selectively replicate in tumor cells.”
Therefore, it would be obvious to a person of ordinary skill in the art before the filing date of the current application to substitute replication-selective oncolytic vaccinia virus for oncolytic herpes simplex virus in the method of Yoo to practice a method of treating cancer by administering genetically unmodified NK cells 3 days after administration of replication-selective oncolytic vaccinia virus to the tumor and/or cancer patient.
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a replication-selective oncolytic vaccinia virus (VV) (as taught by Thorne) for the replication-selective oncolytic herpes simplex virus (HSV) (used by Yoo) because Thorne et al teach the equivalency of VV and HSV for oncotherapy.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Yoo et al. and Thorne et al. because Yoo et al. demonstrated that combination therapy comprising oncolytic virus and NK cells is effective to treat cancer.  Administering vaccinia virus according to the manner of Yoo would have been simple for a physician-scientist.
Therefore the method as taught by Yoo in view of Thorne  would have been prima facie obvious over the method of the instant application.
Various limitations of the dependent claims are suggested by the cited art, below.
Thorne et al. indicate that vaccinia viruses such as JX-594, JX-924,  and vvDD are used in oncolytic virotherapies. (see Table 1, pages 1310-1311 and page 1316), thereby suggesting the limitations of current claims 26-27.  
Regarding the limitation that the oncolytic virus is an oncolytic vaccinia virus, and the dosage thereof ranges from 5x107 to 5x1012 VP/day, Russell et al. provides guidance for a viremic threshold. Russell (page 5) teach  “[t]he oncolytic virotherapy paradigm (Fig. 2), whereby a systemically administered virus extravasates and spreads extensively at sites of tumor growth to cause tumor destruction, although well validated in animal models, remains to be proven in humans. A recent phase 1 clinical trial found that intravenously administered JX594 was recoverable from tumor biopsies only at a viremic threshold dose of >109 infectious units, indicating that extravasation of oncolytic viruses from tumor blood vessels to the tumor is a concentration-driven process and is detectable only above a threshold virus dose.”
Yoo et al. teach that the NK cell can be allogeneic and that the NK cell scan be cultured/expanded (see page 5267, Isolation of NK cells from human donors section). Therefore, Yoo et al. suggest the limitations of claims 29-30.  
Yoo et al. teach the cancer treated can be glioblastoma (abstract), thereby suggesting the limitations of claim 31, reciting brain cancer.  Additionally, Thorne et al. teach that oncolytic vaccinia virus has been used to treat cancers including melanoma and lung cancer (Table 1).
Figure 6C (page 5274) of Yoo et al teach that a single dose of 1 x105 pfu oncolytic virus was administered intratumorally three days prior to the administration of NK cells also by an intratumoral method of administration.  Figure 6C (page 5274) of Yoo et al teach  that a single dose of 1 x105 NK cells were administered in this treatment.  Therefore, Yoo et al. suggest the dosing and route of administration limitations of claims 36-37.  
Claim 32 is directed to the method of claim 25, wherein the oncolytic vaccinia virus is given at a therapeutically effective dose once daily, consecutively for 1 to 6 days.  The examiner interprets the scope of claim 32 as including a single dose administered on a single day.  Therefore, Yoo et al. suggest such a method.
Claim 34 is directed to the method of claim 25, wherein the oncolytic vaccinia virus is given at a therapeutically effective dose every other day, consecutively for 2 to 6 days.  The examiner interprets the scope of claim 34 as including a single dose administered on a single day, followed by a second day where no vaccinia virus is administered.  In other words, in an  embodiment spanning two consecutive days where a therapeutically effective dose is administered every other day,  a single dose of vaccinia virus is administered on the first day, and nothing is administered on the second consecutive day.  Therefore, Yoo et al. suggest such a method.
Claim 33 is directed to the method of claim 25, wherein the NK cells are given at a dose level ranging from 1 X107 to 1 x1010 cells/day, once daily, consecutively for 1 to 6 days.  Claim 35 is directed to “wherein the NK cells are given at a dose level ranging from 1 x107 to 1 x1010 cells/day, every other day, consecutively for 2 to 6 days.”  Furthermore, like the examiner’s interpretation of dosing regimens recited in claims 32 and 34, a single dose is encompassed within the scope of claims 33 and 35. As described above, Yoo et al. revealed that that a single dose of 1 x105 NK cells was sufficient to produce an effective therapeutic response. Therefore, a dose of 1 X107 to 1 x1010 NK cells/day would provide more than enough cells that Yoo deems therapeutic.   MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”    Accordingly, claims 33 and 35 are prima facie obvious.

Yoo, Thorne & Zamarin 
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (Clin Cancer Res. 2016 Nov 1 ;22(21 ):5265-5276. doi: 10.1158/1078- 0432.CCR-16-1003. Epub 2016 Jul 7) in view of Thorne et al. ((2004) Future directions for the field of oncolytic virotherapy: a perspective on the use of vaccinia virus, Expert Opinion on Biological Therapy, 4:8, 1307-1321, DOI: 10.1517/14712598.4.8.1307) as applied to claim 25 and further in view of Zamarin et al. (HUMAN GENE THERAPY. Volume 26, Number 8, 2015).
Claim 28 is directed to the method of claim 25, wherein the oncolytic vaccinia virus is selected from Pexa-vac, JX-963, JX-929, VSC20, GL-ONC1, and/or TG6002.
As described above in the previous obviousness rejection, Yoo in view of Thorne suggest a method of treating cancer by administering genetically unmodified NK cells 3 days after administration of replication-selective oncolytic vaccinia virus to the tumor and/or cancer patient.  Additionally, Thorne et al. indicate that vaccinia viruses such as JX-594, JX-924,  and vvDD are used in oncolytic virotherapies. (see Table 1, pages 1310-1311 and page 1316).
Neither Yoo nor Thorne teach that the oncolytic vaccinia virus can be selected from Pexa-vac, JX-963, JX-929, VSC20, GL-ONC1, and/or TG6002.
However, the equivalency of these vaccinia virus strains are well known to a person of ordinary skill in the art prior to the filing of the current claim as useful for oncotherapy.
For instance, Zamarin et al. teach, “Genetically engineered GM-CSF-coding vaccinia viruses JX-594 and JX-963 have shown a significant oncolytic potential after systemic administration in immunocompetent animal models” (page 6/17).
Therefore, it would be obvious to a person of ordinary skill in the art before the filing date of the current application to substitute replication-selective oncolytic vaccinia virus strains (e.g., JX-963) for oncolytic vaccinia virus strains used in the method suggested by the combination of Yoo and Thorne (e.g., JX-594).  
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a replication-selective oncolytic vaccinia virus strains (e.g., JX-963) as taught by Zamarin for the replication-selective oncolytic vaccinia virus strains (e.g., JX-594) used by Thorne because Zamarin et al teach the equivalency of several vaccinia virus strains for oncotherapy.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Yoo et al. and Thorne et al.  and Zamarin et al. because Yoo et al. demonstrated that combination therapy comprising oncolytic virus and NK cells is effective to treat cancer.  Administering vaccinia virus according to the manner of Yoo would have been simple for a physician-scientist.
Therefore the method as taught by Yoo in view of Thorne  and further in view of Zamarin would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633